DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim(s) 1-24 is/are allowed.
The following is an examiner’s statement of reasons for allowance: 		Regarding independent claim 1, prior art of record, individually or in combination, fails to teach or reasonably suggest each and every claimed limitation in a cumulative and comprehensive manner. Prior art of record, individually or in combination, teaches or reasonably suggests it was obviously well known to one of ordinary skill in the art at the time the invention was filed ‘A display device comprising: a display unit disposed on the substrate and comprising pixels disposed in the display area; and sensing electrodes disposed in the display area and a first alignment mark disposed in the first non-display area on the display unit’. However, prior art of record, individually or in combination, fails to teach or reasonably suggest ‘a substrate comprising a hole, a first non-display area surrounding the hole, and a display area surrounding the first non-display area, wherein the hole penetrates the substrate’ in combination with the remaining claimed limitations. As such independent apparatus claim 1 is deemed in condition for allowance. Due to claim dependency, dependent claim(s) 2-11, 17-19, and 24 is/are deemed in condition for allowance. Regarding independent claim 12, prior art Prior art of record, individually or in combination, teaches or reasonably suggests it was obviously well known to one of ordinary skill in the art at the time the invention was filed ‘A display device comprising: a substrate comprising a hole, a non-display area surrounding the hole, and a display area surrounding the non-display area; a display unit disposed on the substrate and comprising pixels disposed in the display area; and sensing electrodes disposed in the display area and a first alignment mark disposed in the non-display area on the display unit : a test line disposed in the non-display area on the display unit and overlapping the first alignment mark’. However, prior art of record, individually or in combination, fails to teach or reasonably suggest ‘wherein the sensing electrodes comprise first sensing electrodes electrically connected in a first direction, second sensing electrodes electrically connected in a second direction crossing the first direction, and connectors connecting between the first sensing electrodes adjacent to each other in the first direction, wherein the connectors are disposed on the display unit, and wherein the first sensing electrodes and the second sensing electrodes are disposed on a sensing insulating layer disposed on the connectors’ in combination with the remaining claimed limitations. As such independent apparatus claim 12 is deemed in condition for allowance. Due to claim dependency, dependent claim(s) 13-16 is/are deemed in condition for allowance. Regarding independent claim 20, prior art of record, individually or in combination, fails to teach or reasonably suggest each and every claimed limitation in a cumulative and comprehensive manner. Prior art of record, individually or in combination, teaches or reasonably suggests it was obviously well known to one of ordinary skill in the art at the time the invention was filed ‘A method of inspecting alignment, the method comprising: placing a display panel on a support’. However, prior art of record, individually or in combination, fails to teach or reasonably suggest ‘the display panel comprising a hole, a non-display area surrounding the hole and comprising a first alignment mark, and a display area surrounding the non-display area, wherein the hole penetrates the display panel; capturing an image for inspection on the hole and the first alignment mark in the non- display area from above the hole and the non-display area; and determining that the display panel is normal if a distance between a first alignment image pattern and a hole image pattern of the image for inspection in a direction is within a tolerance range’ in combination with the remaining claimed limitations. As such independent method claim 20 is deemed in condition for allowance. Due to claim dependency, dependent claim(s) 21 is/are deemed in condition for allowance. Regarding independent claim 22, prior art of record, individually or in combination, fails to teach or reasonably suggest each and every claimed limitation in a cumulative and comprehensive manner. Prior art of record, individually or in combination, teaches or reasonably suggests it was obviously well known to one of ordinary skill in the art at the time the invention was filed ‘A method of inspecting alignment, the method comprising: placing a display panel on a support’. However, prior art of record, individually or in combination, fails to teach or reasonably suggest ‘the display panel comprising a hole, a non-display area surrounding the hole and comprising a first alignment mark, and a display area surrounding the non-display area; capturing an image for inspection on the hole and the first alignment mark in the non- display area from above the hole Prior art of record, individually or in combination, teaches or reasonably suggests it was obviously well known to one of ordinary skill in the art at the time the invention was filed ‘A method of inspecting alignment, the method comprising: placing a display panel on a support, a non-display area comprising a first alignment mark, and a display area surrounding the non-display area’. However, prior art of record, individually or in combination, fails to teach or reasonably suggest ‘the display panel comprising a hole, a non-display area surrounding the hole and comprising a first alignment mark, and a display area surrounding the non-display area; capturing an image for inspection on the hole and the first alignment mark in the non- display area from above the hole and the non-display area; determining that the display panel is normal if a distance between a first alignment image pattern and a hole image pattern of the image for inspection in a direction is within a tolerance range; and wherein the display panel further comprises a second alignment mark disposed in the non-display area, and wherein a side of the first alignment image pattern and a side of the second alignment . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY O DAVIS whose telephone number is (571)270-5586.  The examiner can normally be reached on M-TH 6am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/TONY O DAVIS/Primary Examiner, Art Unit 2693